Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 6/2/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-10, 12-13 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Kresloff on 6/8/2022.

The application has been amended as follows: 
2.	Claims 1-10, 12-13 has been amended as seen in the attached preliminary amendment. 

3.	-Claims 9-10 has been cancelled.

Allowable Subject Matter
4.         Claims 1-8, 12-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
5.	1, 12, and 13 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose  performing synchronization with a synchronization source and wherein based on the first apparatus does not receive user equipment (UE) capability information of the second apparatus from the second apparatus, a candidate of the MCS table does not include an MCS table based on a 256 quadrature amplitude modulation (QAM). It is noted that the closest prior art, Ye et al. (US 2020/0053835) discloses a method  for performing sidelink communication in a WTRU wherein SCI is used for scheduling of PSSCH and a starting sub-channel index of the PSCCH/PSSCH, be used to distinguish the MCS table selection. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473